 Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.501 Page 1 of 24




Tyler V. Snow, Utah Bar No. 12668
tyler.snow@chrisjen.com
Kristen C. Kiburtz, Utah Bar No. 12572
kristen.kiburtz@chrisjen.com
CHRISTENSEN & JENSEN, P.C.
257 East 200 South, Suite 1100
Salt Lake City, Utah 84111
Telephone: (801) 323-5000
Facsimile: (801) 355-3472
Attorneys for Sharon Stamatakis &
Sharon Stamatakis as the Personal
Representative of the Estate of Pete
Stamatakis
______________________________________________________________________________

                      IN THE UNITED STATES DISTRICT COURT

                                  DISTRICT OF UTAH


CESAR YAPIAS ZEVALLOS, EFRAIN PEREZ
ARIAS, RONNI CAPCHA ALANIA, and DOES
1-10,
                                                      DEFENDANT SHARON
               Plaintiffs,                         STAMATAKIS’S ANSWER TO
                                                  FIRST AMENDED COMPLAINT
       vs.

SHARON STAMATAKIS AS THE PERSONAL
REPRESENTATIVE OF THE ESTATE OF                     Civil No. 2:17-cv-253-DN-EJF
PETE STAMATAKIS, SHARON                                   Judge David Nuffer
STAMATAKIS, MOUNTAIN PLAINS                         Magistrate Judge Evelyn J. Furse
AGRICULTURAL SERVICE, and DOES 1-10,

               Defendants.


       COMES NOW Defendant Sharon Stamatakis (hereinafter “this defendant”), by and

through undersigned counsel, and hereby submits her Answer to Plaintiffs’ First Amended

Complaint (“Complaint”) as follows:

//

                                          1
    Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.502 Page 2 of 24




                                       GENERAL DENIAL

          Unless otherwise specifically admitted, each and every allegation in the Complaint is

denied.

                                   ANSWER TO COMPLAINT

                                  PRELIMINARY STATEMENT

          1.     This defendant admits that plaintiffs came from Peru. This defendant submits that

Mr. Stamatakis (only) owned a sheepherding business. This defendant denies any remaining

allegations alleged or implied in paragraph 1.

          2.     This defendant denies, for lack of sufficient knowledge and information, whether

some wages may still be owed to one or more of the plaintiffs. This defendant denies any

remaining allegations alleged or implied in paragraph 2.

          3.     In response to paragraph 3, this defendant submits that each of the plaintiffs

worked only one full contract period for Mr. Stamatakis. Two of the plaintiffs (Cesar Yapias

Zevallos and Efrain Perez Arias) returned to work briefly but absconded1 after beginning a

second contract period. This defendant denies any remaining allegations alleged or implied in

paragraph 3.

          4.     This defendant admits that Plaintiffs’ Complaint identifies the causes of action as

listed, but specifically denies that defendants are liable under any of the claims, that Plaintiffs’

claims have any merit, or that Plaintiffs are entitled to any relief.

//


1
  An H-2A temporary worker “absconds” if he/she does not report to work for 5 consecutive
days without the employer’s consent. 8 C.F.R. § 214.2(h)(5)(vi)(E).

                                                  -2-
 Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.503 Page 3 of 24




                                 JURISDICTION AND VENUE

       5.      Paragraph 5 calls for a legal conclusion to which no response is required. Solely

to the extent that a response is deemed to be required, this defendant does not dispute this

Court’s jurisdiction, but reserves the right to challenge supplemental jurisdiction if the Court

dismisses the federal claims.

       6.      Paragraph 6 calls for a legal conclusion to which no response is required. Solely

to the extent that a response is deemed to be required, this defendant denies and affirmatively

avers that the correct venue is the United States District Court for the Southern Region of Utah.

       7.      This defendant denies, for lack of sufficient knowledge and information, the

allegations of paragraph 7.

       8.      This defendant submits that she resides in Utah but that Mr. Stamatakis is

deceased. This defendant denies the remainder of paragraph 8 for lack of sufficient knowledge

and information.

                                             FACTS

       9.      As to this defendant, this defendant denies paragraph 9. As to Mr. Stamatakis,

this defendant submits that Mr. Stamatakis operated a sheep business. This defendant also

submits that Mr. Stamatakis’ business spanned many thousand acres including the counties

identified. This defendant denies any remaining allegations alleged or implied in paragraph 9.

       10.     This defendant denies that she and Mr. Stamatakis were joint owners of the sheep

business. In response to paragraph 10, this defendant submits that Mr. Stamatakis owned a sheep

business and operated it under his own name and only his name. This defendant also submits

that Mr. Stamatakis did not form any business entity for his business. This defendant denies any


                                                -3-
 Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.504 Page 4 of 24




remaining allegations alleged or implied in paragraph 10.

          11.   This defendant denies, for lack of sufficient knowledge and information, the

allegations of paragraph 11.

          12.   As to this defendant, this defendant denies paragraph 12. This defendant submits

that Mr. Stamatakis was a member of MPAS. This defendant denies, for lack of sufficient

knowledge and information, the remaining allegations alleged or implied in paragraph 12.

          13.   Paragraph 13 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed to be required, this defendant asserts that the cited laws and

associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited laws and associated regulations, this defendant

denies.

          14.   Paragraph 14 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed to be required, this defendant asserts that the cited laws and

associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited laws and associated regulations, this defendant

denies.

          15.   Paragraph 15 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed to be required, this defendant asserts that the cited laws,

associated regulations, and job orders speak for themselves.         Furthermore, to the extent

Plaintiffs’ allegations are inconsistent with or otherwise contradict the cited laws, associated

regulations, and job orders, this defendant denies.

          16.   Paragraph 16 calls for a legal conclusion to which no response is required. Solely


                                                -4-
 Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.505 Page 5 of 24




to the extent a response is deemed to be required, this defendant asserts that the cited laws,

associated regulations, and job orders speak for themselves.         Furthermore, to the extent

Plaintiffs’ allegations are inconsistent with or otherwise contradict the cited laws, associated

regulations, and job orders, this defendant denies.

          17.   Paragraph 17 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed to be required, this defendant asserts that the cited laws,

associated regulations, and job orders speak for themselves.         Furthermore, to the extent

Plaintiffs’ allegations are inconsistent with or otherwise contradict the cited laws, associated

regulations, and job orders, this defendant denies.

          18.   Paragraph 18 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed to be required, this defendant asserts that the cited laws and

associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited laws and associated regulations, this defendant

denies the same.

          19.   Paragraph 19 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant asserts that the cited laws and

associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited laws and associated regulations, this defendant

denies.

          20.   This defendant denies.

          21.   Paragraph 21 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant asserts that the cited laws and


                                                -5-
 Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.506 Page 6 of 24




associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited laws and associated regulations, this defendant

denies.

          22.   Denies, for lack of sufficient knowledge and information, the allegations alleged

or implied in paragraph 22.

          23.   This defendant denies, for lack of sufficient knowledge and information, the

allegations in paragraph 23.

          24.   This defendant denies, for lack of sufficient knowledge and information, the

allegations in paragraph 24, and otherwise notes that paragraph 24 calls for a legal conclusion, to

which no response is required.

          25.   This defendant denies, for lack of sufficient knowledge and information, the

allegations in paragraph 25.

          26.   This defendant denies it acted as an enterprise whose annual revenue is above

$500,000 and is subject to the FLSA. This defendant denies, for lack of sufficient knowledge and

information, the remaining allegations in paragraph 26.

          27.   Paragraph 27 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant denies.

          28.   Paragraph 28 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant denies.

          29.   Paragraph 29 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant denies as to this defendant. Further

answering, this defendant asserts that Exhibit A speak for itself. Furthermore, to the extent


                                                -6-
    Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.507 Page 7 of 24




Plaintiffs’ allegations are inconsistent with or otherwise contradict Exhibit A, this defendant

denies. This defendant denies the remaining allegations asserted or implied, for lack of sufficient

knowledge or information.

         30.    This defendant denies.

         31.    This defendant is unaware of what Plaintiffs deem “material” and therefore deny

this allegation for lack of sufficient knowledge or information.       This defendant denies the

remaining allegations asserted or implied in paragraph 31.

         32.    This defendant submits that Plaintiff Yapias began working for Mr. Stamatakis in

or around October 2013 until he absconded2 without notice in April 2016. This defendant denies

the allegations asserted against MPAS for lack of sufficient knowledge or information. This

defendant denies all other remaining allegations alleged or implied in paragraph 32.

         33.    In response to paragraph 33, this defendant admits that Plaintiff Perez began

working for Mr. Stamatakis in or around April 2013 and continuing through November 2015,

when Plaintiff Perez returned to Peru without any objection by Mr. Stamatakis. This defendant

further admits that Plaintiff Perez returned to work in or around March 2016 until he absconded3

without notice in May 2016. This defendant denies the remainder of paragraph 33 for lack of

knowledge or sufficient information.

         34.    In response to paragraph 34, this defendant submits that Plaintiff Capcha worked

for Mr. Stamatakis. This defendant denies the remainder of paragraph 34 for lack of knowledge

or sufficient information.


2
    See supra Note 1.
3
    See supra Note 1.

                                               -7-
    Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.508 Page 8 of 24




          35.   This defendant denies the allegations in paragraph 35.         In response to this

paragraph, this defendant also submits that there were no promises made to Plaintiff Perez. This

defendant further submits that Plaintiff Perez damaged the trailer that he utilized.

          36.   This defendant denies the allegations in paragraph 36.

          37.   In response to paragraph 37, this defendant submits that she is without sufficient

knowledge or information regarding what Plaintiff Perez deemed material. This defendant

denies any remaining allegations alleged or implied in paragraph 37.

          38.   In response to paragraph 38, this defendant submits that pursuant to applicable

regulations, sheepherders may be on call 24 hours a day, but that does not mean that

sheepherders, including Plaintiffs, “work” 16 hours per day. This defendant further submits that

if either Plaintiff wanted to terminate their relationship with Mr. Stamatakis at any time and

return to Peru, Mr. Stamatakis would not have objected. This defendant denies any remaining

allegations asserted or implied in paragraph 38.

          39.   Paragraph 39 calls for a legal conclusion to which no response is required. Solely

to the extent a response is deemed required, this defendant asserts that the cited laws and

associated regulations speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are

inconsistent with or otherwise contradict the cited law and associated regulations, this defendant

denies.

          40.   This defendant submits that Plaintiff Yapias worked for Mr. Stamatakis as a

sheepherder from in or around October 2013 until he absconded4 from the ranch without notice

in or around April 2016. This defendant denies any remaining allegations stated or implied by

4
    See supra Note 1.

                                                -8-
    Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.509 Page 9 of 24




paragraph 40.

         41.    This defendant denies.

         42.    This defendant admits that Plaintiff Perez worked for Mr. Stamatakis as a

sheepherder from in or around April 2013 to November 2015. This defendant further admits that

Plaintiff Perez returned to the ranch in or around March 2016 to continue work as a sheepherder

but absconded5 without notice in or around May 2016. This defendant denies any remaining

allegations alleged or implied in paragraph 42.

         43.    This defendant denies.

         44.    In response to paragraph 44, this defendant submits that Plaintiff Capcha worked

for Mr. Stamatakis as a sheepherder.       This defendant denies the remaining allegations in

paragraph 44 for lack of sufficient knowledge and information.

         45.    This defendant denies paragraph 45. This defendant also submits that at all times

relevant, Plaintiffs were engaged in work as “sheepherders” as defined by applicable law and

regulations.

         46.    In response to paragraph 46, this defendant submits that Plaintiffs were on the

range.     This defendant further submits that the sheepherding camps met all applicable

regulations. This defendant also submits that Plaintiffs had access to a working refrigerator, a

toilet, lights, and potable water. This defendant denies any remaining allegations asserted or

implied by paragraph 46.

         47.    In response to paragraph 47, this defendant submits that Plaintiffs were on the

range and, at times did not have access to an indoor toilet. This defendant further submits that

5
    See supra Note 2.

                                                  -9-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.510 Page 10 of 24




the sheepherding camps met all applicable regulations. This defendant denies any remaining

allegations asserted or implied by paragraph 47.

       48.     In response to paragraph 48, this defendant submits that neither the Federal

minimum wage nor the Adverse Effect Wage Rate apply in this case. Paragraph 48 also calls for

a legal conclusion to which no response is required. Solely to the extent a response is deemed

required, this defendant asserts that the cited laws, associated regulations, and alleged contract

speak for themselves. Furthermore, to the extent Plaintiffs’ allegations are inconsistent with or

otherwise contradict the cited laws, associated regulations, and alleged contract, this defendant

denies. This defendant also denies any remaining allegation asserted or implied in paragraph 48.

       49.     This defendant denies.

       50.     This defendant denies.

       51.     This defendant denies.

       52.     This defendant denies.

       53.     This defendant denies.

       54.     This defendant denies.

       55.     In response to paragraph 55, this defendant submits that Mr. Stamatakis’ son

picked up Yapias’ passport for Yapias. This defendant denies any remaining allegations stated

or implied by paragraph 55.

       56.     This defendant denies.

       57.     This defendant denies.

       58.     This defendant denies.

       59.     This defendant denies.


                                              -10-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.511 Page 11 of 24




       60.     This defendant denies.

       61.     This defendant denies.

       62.     In response to paragraph 62, this defendant submits that Plaintiffs often lived in

remote, mountainous locations known as the range.         This defendant denies the remaining

allegations asserted or implied by paragraph 62.

       63.     This defendant denies.

       64.     This defendant denies, for lack of sufficient knowledge and information, whether

Plaintiff Yapias asked a coworker to report his working conditions to MPAS and any alleged

conversation that this supposed coworker had with MPAS. This defendant denies any remaining

allegations stated or implied by paragraph 64.

       65.     In response to paragraph 65, this defendant submits that Plaintiffs were often in

remote, mountainous locations known as the range.         This defendant denies the remaining

allegations stated or implied by paragraph 65.

       66.     This defendant denies.

       67.     This defendant denies.

       68.     This defendant denies.

       69.     This defendant denies.

       70.     This defendant denies.

       71.     In response to paragraph 71, this defendant submits that all trailers were in

working and clean order prior to Plaintiffs residing there. Thereafter, upon information and

belief, Plaintiff Perez broke the windows and Plaintiff Yapias damaged the door. This defendant

denies any remaining allegations stated or implied in paragraph 71.


                                                 -11-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.512 Page 12 of 24




       72.     In response to paragraph 72, this defendant submits that adequate heating units

were provided. This defendant denies any remaining allegations alleged or implied in paragraph

72.

       73.     In response to paragraph 73, this defendant submits that the sheepherding camps

met all applicable regulations. This defendant denies any remaining allegations alleged or

implied in paragraph 73.

       74.     In response to paragraph 74, this defendant submits that Plaintiff Perez was

located in a remote location, known as the range.       This defendant also submits that Mr.

Stamatakis purchased whatever Plaintiffs requested, including cold and pain medications. This

defendant denies any remaining allegations asserted or implied in paragraph 74.

       75.     This defendant denies.

       76.     This defendant denies.

       77.     This defendant denies.

       78.     This defendant denies.

       79.     This defendant denies.

       80.     This defendant denies.

       81.     In response to paragraph 81, this defendant submits that all deductions were

related to purchases made on behalf of Plaintiffs, at Plaintiffs’ request, for items that did not

amount to tools or supplies necessary for sheepherding. This defendant denies any remaining

allegations asserted or implied in paragraph 81.

       82.     This defendant denies.

       83.     This defendant denies.


                                               -12-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.513 Page 13 of 24




         84.    In response to paragraph 84, this defendant submits that Plaintiff Yapias

absconded6 in April 2016. This defendant denies any remaining allegations asserted or implied

in paragraph 84.

         85.    In response to paragraph 85, this defendant submits that Plaintiff Yapias

absconded in April 2016. This defendant denies any remaining allegations asserted or implied in

paragraph 85.

         86.    This defendant denies the allegations in paragraph 86 for lack of knowledge or

sufficient information.

         87.    This defendant denies the allegations in paragraph 87 for lack of knowledge or

sufficient information.

         88.    In response to paragraph 88, this defendant submits that Plaintiffs absconded from

their jobs.7 This defendant denies any remaining allegations asserted or implied in paragraph 88.

         89.    This defendant denies.

         90.    This defendant denies.

         91.    This defendant denies.

                                      CAUSES OF ACTION

                                  FIRST CLAIM FOR RELIEF
                                   (Fair Labor Standards Act)

         92.    This defendant incorporates all prior responses to the preceding paragraphs.

         93.    This defendant denies.

         94.    This defendant denies.

6
    See supra Note 1.
7
    See supra Note 1.

                                               -13-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.514 Page 14 of 24




       95.     This defendant denies.

       96.     This defendant denies.

                                SECOND CLAIM FOR RELIEF
                      (Trafficking Victims Protection Reauthorization Act)

       97.     This defendant incorporates all prior responses to the preceding paragraphs.

       98.     This defendant denies, including all subparts.

       99.     This defendant denies.

       100.    This defendant denies, including all subparts.

       101.    This defendant denies.

                                 THIRD CLAIM FOR RELIEF
                                     (Breach of Contract)

       102.    This defendant incorporates all prior responses to the preceding paragraphs.

       103.    Paragraph 103 calls for a legal conclusion to which no response is required.

Solely to the extent a response is deemed required, this defendant denies.

       104.    Paragraph 104 calls for a legal conclusion to which no response is required.

Solely to the extent a response is deemed required, this defendant denies.

       105.    This defendant denies.

       106.    This defendant denies.

       107.    This defendant denies.

       108.    This defendant denies.

       109.    This defendant denies.

                                FOURTH CLAIM FOR RELIEF
                                     (Quantum Meruit)

       110.    This defendant incorporates all prior responses to the preceding paragraphs.

                                               -14-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.515 Page 15 of 24




       111.    This defendant denies.

       112.    This defendant denies.

       113.    This defendant denies.

                                  FIFTH CLAIM FOR RELIEF
                          (Intentional Infliction of Emotional Distress)

       114.    This defendant incorporates all prior responses to the preceding paragraphs.

       115.    This defendant denies.

       116.    This defendant denies.

       117.    This defendant denies.

       118.    This defendant denies.

                                SIXTH CLAIM FOR RELIEF
                          (Negligent Infliction of Emotional Distress)

       119.    This defendant incorporates all prior responses to the preceding paragraphs.

       120.    This defendant denies.

       121.    This defendant denies.

       122.    This defendant denies.

       123.    This defendant denies.

                                    PRAYER FOR RELIEF

       124.    This defendant denies, including all subparts.

       WHEREFORE, Mr. Stamatakis prays that the Court dismiss Plaintiffs’ Complaint, order

that Plaintiffs take nothing in this action, and provide this defendant with all further relief as

deemed appropriate by the Court.

//


                                               -15-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.516 Page 16 of 24




                                             DEFENSES

                                          FIRST DEFENSE

          Plaintiffs’ state law claims are barred by the exclusive remedy provision of Utah’s

Workers’ Compensation Act.

                                         SECOND DEFENSE

          Plaintiffs’ Complaint pleads that Plaintiffs were sheepherders on the range, and on that

basis, any claim for AEWR or any other wage rate beyond the applicable sheepherder rate is

barred.

                                          THIRD DEFENSE

          This defendant specifically denies violating any federal or state constitutional, statutory,

or common law rights of Plaintiffs.

                                         FOURTH DEFENSE

          Plaintiffs have failed to mitigate their damages.      In addition, or alternatively, any

compensation or benefits Plaintiffs have received after absconding8 must be applied to reduce

any damages claimed by Plaintiffs.

                                          FIFTH DEFENSE

          Plaintiffs’ claims, in whole or in part, are barred by the doctrines of unclean hands,

laches, and other equitable defenses.

                                          SIXTH DEFENSE

          To the extent that Plaintiffs allege that they had contracts with this defendant (which this



8
    See supra Note 1.

                                                 -16-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.517 Page 17 of 24




defendant specifically denies), Plaintiffs voluntarily terminated their contracts by absconding9

without notice and therefore are estopped and have waived any right to bring claims or seek

damages or other relief from this defendant, including but not limited to back pay and front pay.

                                       SEVENTH DEFENSE

         Plaintiffs’ alleged damages, if any, were solely and/or proximately caused by Plaintiffs’

own negligence or otherwise culpable conduct, with such conduct being equal to or greater than

the alleged negligence or culpable conduct, if any, of this defendant.

                                        EIGHTH DEFENSE

         This defendant’s liability, if any, is limited in percentage of Plaintiffs’ damages that is

equal to the percentage of fault attributable to this defendant in accordance with Utah Code §

78B-5-818. This defendant requests separate special verdict forms to compare the fault of

Plaintiffs, any defendants, as well as any other person, entity, party, or parties who may have

caused or contributed to the injury or damage for which relief is sought.

                                        NINTH DEFENSE

         This defendant invokes the defenses, protections, and limitations of the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

                                        TENTH DEFENSE

         At all times, this defendant acted (if at all) in good faith and had reasonable grounds for

believing her actions were in compliance with the FLSA,10 or otherwise were in conformity with

and/or in reliance on administrative regulations, orders, ruling, approval, interpretation, or


9
    See supra Note 1.
10
     See 29 U.S.C. §§ 259 & 260.

                                                -17-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.518 Page 18 of 24




practice of the Department of Labor.

//

                                      ELEVENTH DEFENSE

       This defendant did not know or show reckless disregard for whether her conduct (if any)

was prohibited by the FLSA.

                                       TWELFTH DEFENSE

       This action is barred to the extent Plaintiffs seek recovery for time that is not

compensable time, i.e., “hours worked” under the FLSA.

                                     THIRTEENTH DEFENSE

       This defendant did not act in a purposeful or malice nature, and any award of punitive

damages is therefore barred.

                                    FOURTEENTH DEFENSE

       As a matter of law, punitive damages may not be awarded in this case because any

outrageous and malicious conduct, if any, and any is expressly denied, is likely to be deterred by

other means.

                                      FIFTEENTH DEFENSE

       To the extent Plaintiffs may seek punitive damages, Plaintiffs’ recovery is limited by

applicable provisions of the FLSA and the Utah and/or United States Constitutions.

                                      SIXTEENTH DEFENSE

       Plaintiffs are not entitled to punitive/liquidated damages because this defendant did not

act or fail to act in a manner sufficient to give rise to punitive/liquidated damages liability.

                                    SEVENTEENTH DEFENSE


                                                 -18-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.519 Page 19 of 24




         Plaintiffs’ claims are barred, in whole or in part, because of the agricultural exemptions in

the FLSA, 29 U.S.C. § 213(a)(6)(E).

                                     EIGHTEENTH DEFENSE

         Plaintiffs’ TVPA claim is barred because Plaintiffs already knew, due to contractual

disclosures and other information, that if they absconded,11 they would be subject to deportation,

negating any alleged threat as a matter of law.

                                     NINETEENTH DEFENSE

         Plaintiffs’ TVPA claim is barred because the alleged threats, which did not occur, do not

amount to a sufficient threat to qualify for TVPA relief.

                                      TWENTIETH DEFENSE

         Plaintiffs’ TVPA claim is barred because the alleged threats, which did not occur, had no

causal connection to or were otherwise not made to procure Plaintiffs’ labor.

                                    TWENTY-FIRST DEFENSE

         To the extent that Plaintiffs allege that they had contracts with this defendant (which this

defendant specifically denies), Plaintiffs’ equitable claims are barred.

                                  TWENTY-SECOND DEFENSE

         This defendant specifically incorporates all defenses asserted by other defendants in this

action to the extent not pled above, insofar as such defenses are not incompatible with this

defendant’s assertions regarding liability.

                                   TWENTY-THIRD DEFENSE

         Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of limitation,

11
     See supra Note 1.

                                                  -19-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.520 Page 20 of 24




codified at 29 U.S.C. § 255; Utah Code § 78B-3-309(2); § 78B-2-307(1)(a); and §78B-2-307(3).

                                  TWENTY-FOURTH DEFENSE

       The injuries complained of by Plaintiffs were proximately caused by the actions of third-

parties of which this defendant had no control, including but not limited to the United States

government and/or all of its subdivisions, agencies, and related entities.

                                   TWENTY-FIFTH DEFENSE

       Pursuant to Utah Code § 78B-5-825, this defendant is entitled to recover reasonable

attorneys’ fees against Plaintiffs to the extent that this action, in whole or in part, is brought in

bad faith and is without merit.

                                   TWENTY-SIXTH DEFENSE

       Plaintiffs’ Complaint fails to state a claim.

                                  TWENTY-SEVENTH DEFENSE

       Plaintiffs’ claims are barred, in whole or in part, under the doctrine of preemption.

                                   TWENTY-NINTH DEFENSE

       To the extent that Plaintiffs allege that they had contracts with this defendant (which this

defendant specifically denies), Plaintiffs’ alleged breach of contract claim is barred, in whole or

in part, due to oral modification of the applicable agreement.

                                     THIRTIETH DEFENSE

       This defendant specifically reserves the right to assert additional defenses to the extent

the need arises through further investigation or discovery.

                                   THIRTY-FIRST DEFENSE




                                                -20-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.521 Page 21 of 24




       Punitive damages in this case are prohibited by at least the following provisions of the

United States and Utah Constitutions:

       The due process clauses (including substantive and procedural due process) of the Fifth
       and Fourteenth Amendments to the United States Constitution, and Article I, § 7 of the
       Utah Constitution;

       The taking clauses of the Fifth and Fourteenth Amendments to the United States
       Constitution, and Article I, § 22 of the Utah Constitution;

       The equal protection clauses of the Fourteenth Amendments to the United States
       Constitution, and Article I, § 24 of the Utah Constitution;

       The prohibitions against excessive fines and punishments contained in the Eighth
       Amendment of the United States Constitution and Article I, § 9 of the Utah Constitution;

       The rights given an accused by the Fifth and Sixth Amendments to the United States
       Constitution, and Article I, §§ 12 and 13 of the Utah Constitution;

       The prohibition of ex post facto laws contained in Article I, § 18 of the Utah
       Constitution; and

       The open courts provision, Article I, § 11 of the Utah Constitution.

       Among the reasons an award of punitive damages in this case would violate these and

other provisions of the United States and Utah Constitutions are the following:

       The standards of conduct and standards for awarding punitive damages are vague and
       ambiguous;

       Plaintiffs seek to punish defendant for the acts of others;

       This defendant has not been given the same protections and guarantees as criminal
       defendants, such as protection from self-incrimination, charge upon adequately detailed
       information, proof beyond a reasonable doubt, etc.;

       The state’s power to punish is not invoked for the purpose of serving the public good, nor
       is it controlled by prosecutorial discretion, but rather, the state’s power is invoked,
       unchecked, for the private purpose of retribution and greed; and

       The threat of punishment will be used to chill defendant’s access to open courts and
       extort a favorable civil resolution.

                                               -21-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.522 Page 22 of 24




       At a minimum, this defendant must be given the protections and guarantees of an accused

under criminal law.

                                 THIRTY-SECOND DEFENSE

        Under the provisions of U.C.A. § 78B-8-201, a portion of any punitive damage award

goes to the State of Utah. Therefore, the protections are subject to the Eighth Amendment to the

U.S. Constitution, and Article I, § X of the Utah Constitution.

                                  THIRTY-THIRD DEFENSE

        An award of punitive damages is subject to the due process clause of the U. S.

Constitution and by Article I, § VII of the Utah Constitution.

                                 THIRTY-FOURTH DEFENSE

       Punitive damages are subject to the limitations and requirements of U.C.A. § 78B-8-201.

                                   THIRTY-FIFTH DEFENSE

       Plaintiffs must prove each and every element of any punitive damage award by clear and

convincing evidence.

                                  THIRTY-SIXTH DEFENSE

       Plaintiffs’ claim for punitive damages must be proven beyond a reasonable doubt.

                                THIRTY-SEVENTH DEFENSE

       Plaintiffs’ claim for punitive damages is limited by the provisions of Utah Code § 76-3-

301.

                                 THIRTY-EIGHTH DEFENSE

       The Complaint fails to state a claim upon which punitive damages can be awarded.

                              RELIANCE ON JURY DEMAND

                                               -22-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.523 Page 23 of 24




       This defendant hereby relies upon the Jury Demand as sought by Plaintiffs in their

Complaint.

       WHEREFORE, this defendant prays for judgment against Plaintiffs, for this action to be

dismissed with prejudice, for reasonable attorneys’ fees and cost, and any other relief that the

Court deems just, equitable, and proper.

       DATED this 4th day of March, 2019.

                                            CHRISTENSEN & JENSEN, P.C.

                                            /s/ Tyler V. Snow
                                            Tyler V. Snow
                                            Kristen C. Kiburtz
                                            Attorneys for Sharon Stamatakis &
                                            Sharon Stamatakis as the Personal
                                            Representative of the Estate of Pete
                                            Stamatakis




                                             -23-
Case 2:17-cv-00253-HCN Document 80 Filed 03/04/19 PageID.524 Page 24 of 24




                             CERTIFICATE OF SERVICE

      I hereby certify that DEFENDANT SHARON STAMATAKIS’S ANSWER TO FIRST

AMENDED COMPLAINT was served via the Court’s ECF system this 4th day of March, 2019,

to the following:

       Shenna J. Knox
       P. Alex McBean
       UTAH LEGAL SERVICES
       E: sknox@utahlegalservices.org
       Attorneys for Plaintiffs

       Andrew G. Deiss
       Brent A. Orozco
       Diana F. Bradley
       DEISS LAW PC
       E: adeiss@deisslaw.com
       E: borozco@diesslaw.com
       E: dbradley@diesslaw.com
       Attorneys for Defendant Mountain
       Planes Agricultural Service

       J. Larry Stine
       WIMBERLY, LAWSON, STECKEL,
       SCHNEIDER & STINE, PC
       E: jls@wimlaw.com
       Attorneys for Defendant Mountain
       Planes Agricultural Service


                                          /s/ Bengta M. Hoffman




                                           -24-
